UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7596


AHMAD MUHAMMAD-ALI,

                Plaintiff - Appellant,

          v.

KU KLUXS KLANS; CORRECT CARE SOLUTIONS; AIKEN COUNTY; SOUTH
CAROLINA, THE STATE OF; AIKEN PUBLIC SAFETY; AIKEN COUNTY
SHERIFFS DEPARTMENT; NORTH AUGUSTA PUBLIC SAFETY; BUCANAN
AUTO; DEPARTMENT OF MENTAL HEALTH; AIKEN COUNTY DETENTION
CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:15-cv-00308-MGL)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ahmad Muhammad-Ali, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Ahmad    Muhammad-Ali     appeals      the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                          The

district court referred this case to a magistrate judge pursuant

to   28    U.S.C.    § 636(b)(1)(B)      (2012).        The   magistrate      judge

recommended that relief be denied and advised Muhammad-Ali that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

        The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                        Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).             Muhammad-Ali has waived appellate

review by failing to file specific objections after receiving

proper    notice.         Accordingly,   we    affirm   the    judgment      of   the

district court.

        We deny Muhammad-Ali’s motion for transcripts at government

expense.        We dispense with oral argument because the facts and

legal     contentions      are   adequately     presented     in   the    materials

before    this    court    and   argument     would   not   aid    the   decisional

process.

                                                                           AFFIRMED

                                         2